*888OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the reasoning of the Appellate Division in its memorandum. In addition, we would note that the amendment to section 255 of the Insurance Law (L 1970, ch 572, now Insurance Law, § 255, subd 2-a, par [d]), following our decision in Matter of Procaccino v Stewart (25 NY2d 301, 305) removes any doubt that the requirements of section 2807 of the Public Health Law and section 255 of the Insurance Law are not necessarily dependent.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.